DETAILED ACTION
	1.	This action is in response to the application filed on 2/24/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4, 6-7, 11-13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El-Nozahi et al. (US 20160161961).
Regarding claim 1: El-Nozahi et al. disclose a (i.e. figure 6) method comprising: 
regulating an output voltage (i.e. Vout) using a low-dropout voltage regulator (LDO) (i.e. 600); 
detecting (i.e. 606) a particular type of load transient (i.e. load transient of 604, 605) when an output voltage (i.e. Vout to load) of the LDO satisfies a criterion (i.e. provided by 606 or 602); and 
sinking (i.e. by 608), upon detecting (i.e. by 606) the particular type of load transient (i.e. load transient of 604, 605), current (i.e. current to load) from an output (i.e. circuit includes 606d and switch 608) including a sink transistor (i.e. 608), wherein the sinking includes: 
activating the sink transistor (i.e. 608) to sink current (i.e. current to load) from the output of the LDO while the output voltage (i.e. Vout to load) of the LDO satisfies the criterion (i.e. provided by 606 or 602); and when the output voltage (i.e. Vout to load) does not satisfy the criterion (i.e. provided by 606 or 602), deactivating the sink transistor (i.e. 608).  
Regarding claim 2: (i.e. figure 6) wherein the particular type of load transient is a load increase and the criterion includes the output voltage of the LDO above a threshold (i.e. Vref or Vov. sh).  
Regarding claim 4: (i.e. figure 6) wherein the activating and the deactivating of the sink transistor (i.e. 608) is controlled by a sink control signal (i.e. output of 606d, Vcont), the sink control signal: held at an ON-voltage (i.e. Vcont is on to turn on the switch 608) while the output voltage (i.e. Vout to load) of the LDO satisfies the criterion (i.e. provided by 606 or 602); and reduced from the ON-voltage to zero volts (i.e. Vcont is off to turn off the switch 608) according to a soft shutdown profile (i.e. profiled signal provided by 606b or 606a) when the output voltage does not satisfy the criterion (i.e. ¶ 31-32).  
Regarding claim 6: El-Nozahi et al. discloses (i.e. figure 6) a low-dropout voltage regulator (LDO), comprising: 
an output transistor (i.e. 601) that is configured to increase or decrease current sourced (i.e. current through 601) to an output of the LDO according to a corresponding decrease or increase in an output voltage (i.e. Vout) of the LDO; and 
(i.e. circuit of 606) that is activated to sink current (i.e. current to load) from the output of the LDO when the increase in the output voltage (i.e. Vout) exceeds a threshold (i.e. Vov.sh) and that is deactivated when the output voltage (i.e. Vout) no longer exceeds the threshold (i.e. Vov.sh) (i.e. function provided by 606 and 608).  
Regarding claim 7: (i.e. figure 6) wherein the decrease or increase in the output voltage is caused by a decrease or increase in a load coupled to the output of the LDO.  
Regarding claim 11: (i.e. figure 6) wherein the triggered sink circuit includes a sink control coupled between the sink trigger and a sink transistor, the sink control configured to generate a sink control signal based on the trigger signal, the sink control signal controlling the sink transistor.  
Regarding claim 12: (i.e. figure 6) wherein the sink control signal (i.e. output of 606d, Vcont) is at an ON-voltage for the ON-period to activate the sink transistor, and after the ON-period the sink control signal (i.e. Vcont is turn on/off) is decreased during a shutdown period (i.e. period of time when a single is provided by 600b and 606) according to a soft shutdown profile to deactivate the sink transistor (i.e. ¶ 31-32).  
Regarding claim 13: (i.e. figure 6) the gradual deactivation of the sink transistor (i.e. provide by the signal Vcont to turn off switch 608) creates a load transient response that is below a predetermined value (i.e. load transient that compare with Vre 602 and/or Vos.sh of 606a).  
Regarding claim 18: (i.e. figure 6) wherein the output transistor is not turned OFF while the triggered sink circuit is activated.  
Regarding claim 19: El-Nozahi et al. discloses a triggered sink circuit (i.e. figure 6) for a linear regulator, comprising: 
a sink trigger (i.e. circuit includes 606a) that is coupled to an output voltage (i.e. Vout) of the linear regulator (i.e. 600), the sink trigger (i.e. circuit includes 606d and switch 608) configured to generate a trigger signal (i.e. from 606a) that is held at a trigger voltage (i.e. signal Vcont) during an ON- period (i.e. Vcont is on to turn on the switch 608) while the output voltage (i.e. Vout) of the linear regulator satisfies a criterion (i.e. provided by 606 or 602); 
a sink control (i.e. 606d) that receives the trigger signal (i.e. from 606a) and generates a sink control signal (i.e. Vcont output from 606d) in response, wherein the sink control signal (i.e. Vcont output from 606d) is held at an ON-voltage during the ON-period (i.e. Vcont is on to turn on switch 608) and then is reduced according to a soft shutdown profile (i.e. profile output from 606b and/606a) during a shutdown period (i.e. where Vcont turn off 608); and 
a sink transistor (i.e. 608) that is activated by the ON-voltage to sink current (i.e. current to load) from an output of the linear regulator (i.e. 600) during the ON-period and then is deactivated (i.e. 608 is turn off) according to the soft shutdown profile (i.e. profile output from 606b and/606a) during the shutdown period (i.e. where Vcont turn off 608).  
Regarding claim 20: (i.e. figure 6) wherein the activated sink transistor reduces a load transient response (i.e. provided from Vout) of the linear regulator.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over El-Nozahi et al. (US 20160161961) in view of Cho et al. (US 8040118).
Regarding claim 3: El-Nozahi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the threshold is a reference voltage plus an offset voltage.  
Cho et al. disclose a regulator comprising (i.e. figure 2: voh, vol) the threshold is a reference voltage plus an offset voltage.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of El-Nozahi et al.’s invention with the regular as disclose by Cho et al. in order to enhance a slew rate of an output voltage.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over El-Nozahi et al. (US 20160161961) in view of Pini (US 20200081471).
Regarding claim 8: El-Nozahi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the triggered sink circuit includes a sink trigger that is configured to generate a trigger signal that is held at a trigger voltage for an ON-period while the output voltage exceeds the threshold.  
(i.e. figure 1) the triggered sink circuit includes a sink trigger that is configured to generate a trigger signal that is held at a trigger voltage for an ON-period while the output voltage exceeds the threshold (i.e. ¶ 24).  
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of El-Nozahi et al.’s invention with the regulator as disclose by Pini in order to allow voltage regulating with a very low bias current during normal operation--i.e. during current sourcing as opposed to current sinking.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over El-Nozahi et al. (US 20160161961) in view of Pini (US 20200081471) and further in view of Cho et al. (US 8040118).
Regarding claim 9: El-Nozahi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the threshold is a reference voltage plus an offset voltage.  
Cho et al. disclose a regulator comprising (i.e. figure 2: voh, vol) the threshold is a reference voltage plus an offset voltage.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of El-Nozahi et al.’s invention with the regular as disclose by Cho et al. in order to enhance a slew rate of an output voltage.

Allowable Subject Matter
s 5, 10, 14-16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nguyen Tran/Primary Examiner, Art Unit 2838